Citation Nr: 0906596	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pain disorder, 
claimed as a psychiatric disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to February 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In the substantive appeal, which was received at the RO in 
September 2007, the Veteran requested an in-person hearing 
before a Veterans Law Judge (VLJ) at the RO.  In a December 
2008 letter, the RO notified him that such a hearing had been 
scheduled for him in the following month.  

Further review of the claims folder indicates that the 
Veteran failed to report for the hearing.  Approximately one 
week after the scheduled hearing, however, he informed the RO 
that he had not received notification of the hearing.  He 
provided his new (and current) address and essentially asked 
that the hearing be rescheduled.  

Indeed, the December 2008 letter was sent to the Veteran's 
prior address.  A complete and thorough review of the claims 
folder indicates that he has not been accorded his requested 
hearing, nor has he withdrawn his request for one.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:  

Schedule the Veteran for a hearing before 
a VLJ at the St. Petersburg RO, with 
appropriate notification to him.  After a 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


